Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.

Status of Claims
In the response filed on 05/25/2021: 
Claim(s) 1 and 17 (and by extension its/their dependents) have been amended. 
Claim(s) 3-4, 6-8, 10-13, 15, 22, has/have been canceled. 
Claim(s) 1-2, 5, 9, 14, 16-21, and 23-30 is/are pending in this application.
Claim(s) 1-2, 5, 9, 14, 16-21, and 23-30 have been rejected below.
Response to Arguments
With respect to the advisory action applicant stated:
Request for Elaboration for Issuing the Advisory Action 
Applicant respectfully requests the Examiner reconsider the rejections set forth in the Final Office Action mailed January 25, 2021 and provide further elaboration for issuing the Advisory Action mailed on May 7, 2021…
In the Final Office Action, Claims 1 and 22 were rejected under 35 USC 102(a)(2) as being anticipated by Pitzer (US 2018/0348783). In the reply to the Final Office Action, filed on April 26, 2021, Applicant amended Claim 1 to include the limitation of dependent Claim 22, namely, determining, by the one or more processors, a likelihood of encountering an 
Despite having previously examined and rejected dependent Claim 22, reciting subject matter relating to likelihood of encountering an obstruction (see, Final Office Action, page 8), the Examiner issued an Advisory Action for introducing new limitations regarding likelihood of encountering an obstruction (see, Advisory Action, page 3). Based on the MPEP § 706.07, Applicant respectfully requests that the Examiner provide further elaboration for issuing the Advisory Action to provide Applicant with a full and fair prosecution of the current application.

Applicant’s amendments to independent claims are inherited by all claims which depend from said claim and resulted in a new combination. For example claims 2, 5, 9, 14, 16, 21, and 23-30 now include this subject matter where it hadn’t before, thereby requiring further search and consideration. 
With respect to claims 1 and 24 applicant argued:
Claim 1 
Pitzer teaches a robot capable of detecting hazards and taking corrective action ( 0078 and 0079; Figure 11). However, Pitzer is silent with respect to determining, by the one or more Application Number: 16/179,847 Customer No. 128593Reply to Office Action Issued on January 25, 2021processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device; and determining, by the one or more processors, an action of the robotic device based on the likelihood of encountering an obstruction in the location. The Examiner contends, particularly pointing to paragraphs [0008] and [0082]-[0084] and Figure 11 (see, Office Action, page 8, Claim 22). 
Paragraphs [0008] and [0082] describe a user questionnaire that is used to filter potential object matches within the surroundings. Based on information from the user questionnaire, different objects are assigned a likelihood of matching an object within the surroundings (e.g., if the user has a dog, the likelihood of matching dog poop to an object in the 
Pitzer is also silent with respect to determining an action of the robotic device based on the likelihood of encountering an obstruction in a particular location. Paragraph [0083] describes changing a cleaning mode based on the type of object detected (e.g., throw rug), whereas the subject matter of Claim 1 describes determining an action based on the likelihood of encountering an obstruction in a particular location (e.g., 80% likelihood of encountering an obstruction in an area adjacent to a bed). In the case of Pitzer, the action is taken is dependent on the type of object Application Number: 16/179,847 Customer No. 128593Reply to Office Action Issued on January 25, 2021detected. This differs from the subject matter of Claim 1, wherein an action is determined based on the probability of encountering any object in the particular location, the likelihood being independent of the type of object. Further, Figure 11 ( 0078-0081) and paragraph [0084] do not teach the limitations of Claim 1 described above. 

The examiner respectfully disagrees. The examiner notes that the limitation of “determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device” is extremely broad. “A likelihood” all manner of probability from 0% to 100% likely. The steps outline in Pitzer ¶[74-77] and shown in Fig 10a-b detail how the system uses imaging to detect obstructions in the environment. These teaching anticipate the limitation of “determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device” 
With respect to the limitation of “determining, by the one or more processors, an action of the robotic device based on the likelihood of encountering an obstruction in the location.” Pitzer ¶[78-81] detail how the system responds to objects that have been identified in the previous steps which meets the metes and bounds of the limitation in question.
Applicant’s arguments with respect to claims 17, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 9, 16, 21, 23-24, 26-28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pitzer (US 2018/0348783).

With respect to claim 1 Pitzer teaches a method for a robotic device to overcome obstructions hindering the operations of the robotic device, the method comprising: providing a robotic device, comprising: 
one or more processors (Pitzer Fig. 6, element 604, ¶[26]); 

a motor for driving the set of wheels (Pitzer Fig. 6, element 608, ¶[26]); 
a rechargeable battery for providing power to the robotic device (Pitzer Fig. 6, element 612, ¶[28]); 
a control system module for controlling the movement of the robotic device (Pitzer Fig. 6, element 604, ¶[26-28]); 
a set of sensors (Pitzer Fig. 6, element 16, ¶[27]); 
a screen with graphical user interface (Pitzer ¶[35-37]); and 
at least one motor for providing increased power to at least one motorized component of the robotic device when the component becomes obstructed (Pitzer Fig. 6, element 608, ¶[26]);
encountering, by the robotic device, an obstruction (Pitzer Fig. 11, ¶[78-81]);
autonomously enacting, by the robotic device, one or more predetermined responses to attempt to overcome or remove the obstruction capturing, by a camera of the robotic device, images of surroundings of the robotic device (Pitzer Fig. 6, 11, element 642 ¶[30, 78-81]);
identifying, by the one or more processors, an object based on features of the object in the images (Pitzer Fig. 10a-b ¶[74-77]); and 
determining, by the one or more processors, an action of the robotic device based on the object identified, the action comprising at least altering a path of the robotic device (Pitzer Fig. 11 ¶[78-81]). 
With respect to the limitations of:
determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device; and 


Although Pitzer does not use the terminology of “a likelihood of encountering an obstruction in a location” it is noted that the limitation of “determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device” is extremely broad. “A likelihood” all manner of probability from 0% to 100% likely. The steps outline in Pitzer ¶[74-77] and shown in Fig 10a-b detail how the system uses imaging to detect obstructions in the environment. These teaching anticipate the limitation of “determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device” since a positive identification of an obstruction would be considered 100% likely whereas no obstructions identified would be considered 0% likely.
With respect to the limitation of “determining, by the one or more processors, an action of the robotic device based on the likelihood of encountering an obstruction in the location.” Pitzer ¶[78-81] detail how the system responds to objects that have been identified in the previous steps which meets the metes and bounds of the limitation in question.

With respect to claims 2 Pitzer teaches a method, wherein: when a wheel of the robotic device becomes obstructed, the predetermined response is at least one of: providing additional power to the wheels by a motor of the robotic device, reversing a spinning direction of the wheels, and navigating the robotic device in a particular direction (Pitzer Fig. 11, ¶[78-81] “increase translational movement motor power”). 

With respect to claims 5, Pitzer teaches a method, wherein: when a side brush of the robotic device becomes obstructed, the predetermined response is at least one of: reversing a spinning direction of the side brush, providing additional power to the side brush by a motor of the robotic device, and navigating the robotic device in a particular direction (Pitzer Fig. 11, ¶[78-81]). 

With respect to claims 9, Pitzer teaches a method, wherein: when a main brush of the robotic device becomes obstructed, the predetermined response is at least one of: providing additional power to the main brush by a motor of the robotic device, reversing the spinning direction of the main brush, navigating the robotic device in a particular direction, and moving a comb with a serrated edge along a surface of the main brush by a motor (Pitzer Fig. 11, ¶[78-81]). 

With respect to claim 16, Pitzer teaches a method, wherein: when a robotic device encounters an obstruction of which the robotic device is unable to overcome, the robotic device generates makes an alert by any of: generating a sound, generating an audio message, generating a message of displayed on a screen of the robotic device, generating a message displayed by an application of a communications device, or of generating a light (Pitzer Fig. 11, ¶[78-81]). 




With respect to claim 23, Pitzer teaches a method, further comprising: identifying, by the one or more processors, the obstruction encountered based on features of the obstruction in the images; and determining, by the one or more processors, an action of the robotic device based on the identified obstruction (Pitzer Fig. 10a-b ¶[74-77]).

With respect to claim 24, Pitzer teaches a method, further comprising: determining, by the one or more processor, areas with high likelihood of obstructions and areas with low likelihood of obstructions (Pitzer Fig. 11, ¶[8, 82-84] see specifically ¶[84] wherein the system can learn where objects are located). 

With respect to claim 26, Pitzer teaches a method, further comprising at least one of: determining or adjusting, by the one or more processor, a setting of the robotic device based on the presence of obstructions in the surroundings; and alerting, by the one or more processor, another robotic device of obstructions in the surroundings (Pitzer Fig. 11 ¶[78-81]). 



With respect to claim 28, Pitzer teaches a method, further comprising: receiving, by a microphone of the robotic device, a vocal command; and executing, by the robotic device, the command (Pitzer ¶[35]). 

With respect to claim 30, Pitzer teaches a method, wherein the at least one action comprises altering a path of the robotic device (Pitzer Fig. 11 ¶[78-81]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitzer (US 2018/0348783) in view of Burlutskiy (US 20130206177).

With respect to claim 17 Pitzer teaches a system wherein a robotic device overcomes an obstruction, the system comprising: a robotic device, comprising: 

a chassis including a set of wheels (Pitzer Fig. 2-3, element 302, ¶[23]); 
a motor for driving the set of wheels (Pitzer Fig. 6, element 608, ¶[26]); 
a rechargeable battery for providing power to the robotic device (Pitzer Fig. 6, element 612, ¶[28]); 
a control system module for controlling the movement of the robotic device (Pitzer Fig. 6, element 604, ¶[26-28]); 
a set of sensors (Pitzer Fig. 6, element 16, ¶[27]); 
a screen with graphical user interface (Pitzer ¶[35-37]); and 
at least one motor for providing increased power to at least one motorized component of the robotic device when the component becomes obstructed (Pitzer Fig. 6, element 608, ¶[26]); and 
wherein: the robotic device autonomously enacts one or more predetermined responses to overcome or remove the obstruction a camera of the robotic device captures images of surroundings of the robotic device (Pitzer Fig. 6, 11, element 642 ¶[30, 78-81]);
the one or more processors identify an object based on features of the object in the images (Pitzer Fig. 6, 11, element 642 ¶[30, 78-81]); 
the one or more processors determine an action of the robotic device based on the object identified, the action comprising at least altering a path of the robotic device (Pitzer Fig. 11 ¶[78-81]). 
the one or more processors determine areas with high likelihood of obstructions and areas with low likelihood of obstructions (Pitzer ¶[74-77]); 

Burlutskiy teaches a system wherein a robotic device overcomes an obstruction, the system comprising: the one or more processors determine areas with high likelihood of obstructions and areas with low likelihood of obstructions (Burlutskiy Fig. 4 element 425, ¶[31, 36] “fault map”); and 
the robotic device performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions (Burlutskiy ¶[22, 31, 36] wherein Burlutskiy teaches that easy areas are worked in before hard areas see ¶[22], wherein easy vs hard areas are determined based in part on obstructions present see ¶[31, 36]).
Thus as shown above Pitzer teaches a base invention of a robotic device overcomes an obstruction. Burlutskiy teaches a technique of performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Burlutskiy to the base invention of Pitzer since it would have resulted in the predictable result of performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions and would have improved the system by making it more likely that a fail condition will occur near the end of a task rather than near the beginning of a task (the harder tasks are left for later) thereby increasing the amount of work a robot will likely accomplish prior to possibly failing and needing assistance. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Pitzer to apply the technique of performing work in areas with low 


With respect to claims 18 Pitzer as modified in claim 17 teaches a method, wherein: when a wheel of the robotic device becomes obstructed, the predetermined response is at least one of: providing additional power to the wheels by a motor of the robotic device, reversing a spinning direction of the wheels, and navigating the robotic device in a particular direction (Pitzer Fig. 11, ¶[78-81] “increase translational movement motor power”). 

With respect to claims 19, Pitzer as modified in claim 17 teaches a method, wherein: when a main brush of the robotic device becomes obstructed, the predetermined response is at least one of: providing additional power to the main brush by a motor of the robotic device, reversing the spinning direction of the main brush, navigating the robotic device in a particular direction, and moving a comb with a serrated edge along a surface of the main brush by a motor (Pitzer Fig. 11, ¶[78-81]). 

With respect to claims 20, Pitzer as modified in claim 17 teaches a method, wherein: when a side brush of the robotic device becomes obstructed, the predetermined response is at least one of: reversing a spinning direction of the side brush, providing additional power to the side brush by a motor of the robotic device, and navigating the robotic device in a particular direction (Pitzer Fig. 11, ¶[78-81]). 

With respect to claim 25, Pitzer does not explicitly use the terms “areas with high likelihood of obstructions” or “areas with low likelihood of obstructions.”
Burlutskiy teaches a system wherein a robotic device overcomes an obstruction, the system comprising: the one or more processors determine areas with high likelihood of obstructions and areas with low likelihood of obstructions (Burlutskiy Fig. 4 element 425, ¶[31, 36] “fault map”); and 
the robotic device performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions (Burlutskiy ¶[22, 31, 36] wherein Burlutskiy teaches that easy areas are worked in before hard areas see ¶[22], wherein easy vs hard areas are determined based in part on obstructions present see ¶[31, 36]).
Thus as shown above Pitzer teaches a base invention of a robotic device overcomes an obstruction. Burlutskiy teaches a technique of performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Burlutskiy to the base invention of Pitzer since it would have resulted in .


Claim(s) 14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitzer (US 2018/0348783) in view of (US 2018/0050634).
With respect to claim 14 Pitzer does not clearly teaches a method, when a vacuuming module of the robotic device becomes obstructed, the predetermined response is at least one 
White teaches a method, wherein: when a vacuuming module of the robotic device becomes obstructed, the predetermined response is for a motor to provide additional power to the module such that a higher rate of suction is achieved in order to overcome the obstruction (White ¶[141]). It will be appreciated that, the method taught by White wherein upon detecting a larger amount of dirt than normal on the floor via the sensor and in response to this detection, increase the suction force of the vacuum in order to more easily ingested into the debris bin of the robot is clearly trying to avoid obstructions of the vacuum from taking in too much debris when the suction power is not strong enough. Although White does not explicitly state that the vacuuming module of the robotic device ever becomes obstructed, one of ordinary skill in the art will instantly recognize that the method taught by White wherein the system tries to avoid obstructions altogether by increase sing the suction in response to a potential obstruction, can be applied reactively when an obstruction is detected. 
Thus as shown above Pitzer teaches a base invention of a cleaning robot. White teaches a technique of providing additional power to the module such that a higher rate of suction is achieved applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from White to the base invention of Pitzer since it would have resulted in the predictable result of providing additional power to the module such that a higher rate of suction is achieved and would have improved the system by enabling the robot to deal with additional situations where it would otherwise stop working due to insufficient suction power. Therefore it would have been obvious to one of ordinary skill in the 

With respect to claim 29 Pitzer as modified in claim 14 teaches a method further comprising: receiving, by an application of a communication device, an input designating a schedule of the robotic device; receiving, by the one or more processor, a schedule of the robotic device from the application; and executing, by the robotic device, the schedule (White Fig. 13 ¶[151-152]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/Examiner, Art Unit 3665 
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665